Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 11, 2015

The Court of Appeals hereby passes the following order:

A15A2281. STEVEN SMITH v. THE STATE.

      In 2009, Steven Smith pled guilty to voluntary manslaughter. In February 2015,
Smith filed a pro se motion to vacate a void judgment, arguing that his arrest warrant
was unlawful. The trial court denied the motion, and Smith filed this direct appeal.
We lack jurisdiction.
      A motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Smith is not authorized to collaterally attack his conviction in this manner,
this appeal is subject to dismissal. See id.; see also Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2)
(664 SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665)
(2010). Accordingly, Smith’s appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             09/11/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.